
	
		IV
		114th CONGRESS
		1st Session
		H. RES. 252
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2015
			Mr. Gibson (for himself and Mr. Bishop of Georgia) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the 50th anniversary of the national Job Corps program as it celebrates 50 years of
			 educating and training the Nation’s economically disadvantaged youth.
	
	
		Whereas over the course of 50 years, nearly 3,000,000 youth in the United States have been provided
			 a safe living and learning environment on Job Corps campuses nationwide;
		Whereas 126 Job Corps campuses educate and train 50,000 youth in the United States each year;
		Whereas throughout its 5 decades of existence, Job Corps has successfully provided the Nation’s
			 jobless and under-educated youth with critical residential, academic, and
			 career preparation services;
		Whereas Job Corps is considered the Nation’s largest and most successful high school dropout
			 recovery and youth empowerment program;
		Whereas youth enrolled in Job Corps receive intensive academic remediation, gainful employment,
			 life-learning skills, and job placement assistance;
		Whereas Job Corps builds the lives of its students, many of whom are high school dropouts and have
			 never held a full-time job;
		Whereas in an average 10-month stay at Job Corps campuses, the majority of youth improve their
			 literacy by more than 2 grade levels, leave with a high school diploma
			 equivalency, and nearly 80 percent of Job Corps graduates secure
			 employment or enter the military;
		Whereas Job Corps successful model of preparing youth in the United States has included strong
			 partnerships and linkages with employers and labor representatives;
		Whereas this public-private partnership of United States ingenuity has led to local and large
			 employers and labor representatives providing Job Corps students with
			 hands-on, practical experience and the smooth transition from student to
			 employee;
		Whereas Job Corps successful business model has relied on marketplace competition to identify the
			 most qualified operators that are capable of securing the best outcomes
			 for our youth and the best value for taxpayers;
		Whereas Job Corps students and staff have contributed to their communities through millions of
			 hours of community service, signaling the importance of giving back to the
			 communities in which they live;
		Whereas dedicated Job Corps staff invest their time and talents in the lives of students and
			 without whom Job Corps could not fulfill its mission;
		Whereas the economic benefits of each local Job Corps center is the generation of 100 permanent
			 jobs, thus producing 15,000 qualified and dedicated staff in 50 States,
			 the District of Columbia, and Puerto Rico; and
		Whereas 2015 marks the 50th anniversary of the national Job Corps program in honor of Job Corps
			 graduates, students, staff and campus operators, local employers, and
			 community supporters across America: Now, therefore, be it
	
		That the House of Representatives recognizes the 50th anniversary of the national Job Corps
			 program.
		
